Citation Nr: 1205997	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied, in pertinent part, the Veteran's claims of service connection for tinnitus and for myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement.  A videoconference Board hearing was held at the RO in December 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2010 and in October 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for liver cancer, including as due to a service-connected heart murmur, status-post aortic valve replacement, for diabetes mellitus, and for a lung disability, including as due to a service-connected heart murmur, status-post aortic valve replacement, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it previously referred the Veteran's claim of service connection for a lung disability, including as due to a service-connected heart murmur, status-post aortic valve replacement, in October 2011.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the issue of entitlement to service connection for myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement, is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran's tinnitus is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2006 and in April 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating tinnitus to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for tinnitus.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2006 and April 2008 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2006 VCAA notice was issued prior to the currently appealed rating decision issued in April 2007; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred tinnitus during active service.  He specifically contends that all of the members of his in-service unit were forced to fire pistols to qualify for a pistol shooting team and he was exposed to significant in-service acoustic trauma during training for this team.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  The Veteran has contended that he incurred tinnitus during active service.  Despite the Veteran's assertions to the contrary, a review of his service treatment records shows that, at his enlistment physical examination in September 1962, he denied all relevant medical history and clinical evaluation was normal.  He was not treated for or diagnosed as having tinnitus at any time during active service.  At his separation physical examination in August 1965, the Veteran's hearing was 15/15 (or normal) or whispered voice testing.  The Veteran also denied all relevant in-service medical history.  He stated, "I have never had any trouble with my health."  It appears that, following his service separation in September 1965, the Veteran first was treated for tinnitus on private outpatient treatment in February 1983, or almost 18 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On private outpatient treatment with Kaiser Permanente in February 1983, the Veteran's complaints included tinnitus in the left ear.  In March 1983, the Veteran complained of persistent tinnitus in the left ear and was "referred to ENT."  It was noted that he should return to the private outpatient clinic in 8 months.  No further private treatment records were provided by Kaiser Permanente.

On VA outpatient treatment in July 2004, the Veteran's complaints included constant tinnitus "for many years."  A history of in-service noise exposure "and an episode of acoustic trauma in 1979 in which a blank discharged near his left ear" and left him with tinnitus in the left ear.  He had difficulty understanding speech in the presence of background noise.  It was noted that a prior audiogram could not be located for comparison purposes.

On VA examination in April 2010, the Veteran's complaints included tinnitus.  He reported "two occasions of loud gunfire exposure followed by tinnitus."  His tinnitus was constant and bilateral but was not bothersome for activities of daily living.  He believed that the cause of his tinnitus was "pistol fire in the Army."  He denied any pre-service exposure to loud noise.  He also reported post-service exposure to loud noise as an electrician with the use of hearing protection.  He reported further exposure to lawn equipment and dirt bikes without the use of hearing protection.  The VA examiner opined that the Veteran's tinnitus was not caused by or a result of any in-service noise exposure.  His rationale was that the Veteran's enlistment and separation physical examinations showed hearing within normal limits bilaterally.  The Veteran also never mentioned tinnitus during active service.  He "reported working as an electrician around drills, equipment, and construction tools.  He also reported recreational noise exposure from dirt bikes and lawnmowers."  The VA examiner opined that it was more likely that the Veteran's tinnitus was a result of post-service exposure to loud noise.  The diagnoses included tinnitus.

The Veteran testified at his December 2011 videoconference Board hearing that his tinnitus began during active service when his platoon sergeant forced all of the members of his unit to try out for a pistol shooting team by firing pistols at a firing range.  See Board hearing transcript dated December 8, 2011, at pp. 4-6.

The Board acknowledges the Veteran's assertions and hearing testimony that he incurred tinnitus during active service.  The competent evidence (in this case, VA outpatient treatment records and examination reports) does not support these assertions and hearing testimony, however.  The Veteran's service treatment records show only that his hearing was within normal limits at his entry on to and separation from active service.  The VA examiner opined in April 2010 that it was more likely that the Veteran's current bilateral tinnitus was due to his reported post-service exposure to loud noise than to active service or any incident of service.  There is no competent contrary opinion of record which supports granting service connection for tinnitus.  Thus, the Board finds that service connection for tinnitus is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of tinnitus have been continuous since service.  He asserts that he continued to experience symptoms relating to tinnitus (ringing in the ears and difficulty hearing conversations with background noise present) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of tinnitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of tinnitus.  Specifically, the service separation examination report reflects that the Veteran was examined and his hearing was found to be within normal limits.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to tinnitus for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1965) and initial reported symptoms related to tinnitus in 1983 (an 18-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a heart murmur and myasthenia gravis (2004).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to tinnitus.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Kaiser Permanente after service in February 1983, he did not report the onset of tinnitus symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement, can be adjudicated.

The Veteran contends that he incurred myasthenia gravis as a result of aortic valve replacement surgery performed at a VA Medical Center in February 2004.  He testified to this effect at his videoconference Board hearing in December 2011.  He specifically contends that, because he did not experience myasthenia gravis until after his surgery, the aortic valve replacement caused his myasthenia gravis.  

It is not clear from a review of the Veteran's VA outpatient treatment records and examination reports whether he currently experiences myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement.  VA treatment records dated in 2005-2006 indicate both that he does not have any signs of myasthenia gravis (as seen on neurology consult in June 2005) and that he has been diagnosed as having myasthenia gravis (as seen on hospitalization records dated in September 2005).  For example, on VA outpatient treatment in October 2005, he was diagnosed as having mild and atypical myasthenic syndrome.  In March 2006, however, the Chief of Neurology Service at a VA Medical Center noted that a work-up for myasthenia gravis had been negative.  In July 2006, a different VA staff neurologist stated that the Veteran "carries [a] diagnosis of myasthenia gravis with spells of diplopia and hoarseness associated with 'swimmy' feeling lasting about 1 minute which may occur at any time."  Following VA examination in March 2007, the same VA neurologist who had seen the Veteran in July 2006 opined that he did not "feel this Veteran is likely to have myasthenia gravis."  A different VA (contract) neurologist diagnosed the Veteran as having myasthenia gravis following another neurology consult in July 2007.  Another VA (contract) neurologist stated in December 2007 following neurology consult that the differential diagnoses for the Veteran's reported "spells" included myasthenia gravis.  He also stated, "Against myasthenia gravis is the fact that [the Veteran] does not appear to have these spells after activity and they can occur even at rest."  Following another neurology consult in January 2008, the same VA (contract) neurologist who had seen the Veteran in July 2007 stated that, "A mild variant of myasthenia gravis may still be possible."  Finally, following VA examination in March 2010, the VA examiner opined that there was no objective evidence of myasthenia gravis "per neurological notes in records and review of  neurological notes by...staff neurologist."  The rationale for the March 2010 VA examiner's opinion is not clear from a review of the record which shows (as discussed above) that the Veteran had been diagnosed as having myasthenia gravis by other VA examiners in the past, including the staff neurologist whose notes were reviewed in March 2010.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which address the contended etiological relationships between his myasthenia gravis and active service, including as due to a service-connected heart murmur, status-post aortic valve replacement.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records, particularly any records identified by the Veteran where he has been diagnosed as having myasthenia gravis in recent years.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for myasthenia gravis, including as due to a service-connected heart murmur, status-post aortic valve replacement, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his myasthenia gravis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that myasthenia gravis, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether myasthenia gravis, if diagnosed, was caused or aggravated (permanently worsened) by a service-connected heart murmur, status-post aortic valve replacement.   A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


